Citation Nr: 0635012	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-32 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
ruptured right eardrum.

2.  What evaluation is warranted for residuals of a low back 
injury from June 10, 2002, to September 22, 2002?

3.  What evaluation is warranted for right lower extremity 
radiculopathy since September 23, 2002?

4.  What evaluation is warranted for left lower extremity 
radiculopathy since September 23, 2002?

5.  What evaluation is warranted for residuals of a low back 
injury since September 23, 2002?

6.  Entitlement to a rating in excess of 10 percent for right 
lower extremity radiculopathy since September 23, 2002.

7.  Entitlement to a rating in excess of 10 percent for left 
lower extremity radiculopathy since September 23, 2002.

8.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1968.  
The veteran also had a subsequent period of service in a 
reserve component. 

This matter is before the Board of Veterans' Appeals (Board) 
from November 2002, May 2003, and July 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

Following a September 2004 Decision Review Officer (DRO) 
conference, the veteran signed a statement in support of 
claim in which he withdrew his appeal for entitlement to 
service connection for separate foot disabilities.  38 C.F.R. 
§ 20.204(b) (2005) (a substantive appeal may be withdrawn at 
any time before the Board promulgates a decision).  
Accordingly, the only issues on appeal are as stated on the 
cover page of this decision.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that the veteran has a chronic disease process as a 
residual of a ruptured right eardrum.

2.  From June 10, 2002, to September 22, 2002, the veteran's 
low back disorder was not manifested by disability analogous 
to a pronounced intervertebral disc syndrome even taking into 
account his complaints of pain.

3.  Since September 23, 2002, the right lower extremity 
radiculopathy is manifested by adverse symptomatology that 
equates to at least mild incomplete paralysis of the sciatic 
nerve.

4.  Since September 23, 2002, the left lower extremity 
radiculopathy is manifested by adverse symptomatology that 
equates to at least mild incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  A chronic disease process as a residual of a ruptured 
right eardrum was neither incurred in nor aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).

2.  From June 10, 2002, to September 22, 2002, the veteran 
did not meet the criteria for a higher evaluation for 
residuals of a low back injury.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107(West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.7 (2005).

3.  Since September 23, 2002, the veteran has met the 
criteria for at least a separate 10 percent schedular rating 
for right lower extremity radiculopathy.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 
(2005).

4.  Since September 23, 2002, the veteran has met the 
criteria for at least a separate 10 percent schedular rating 
for left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claim

The veteran claims current right ear problems were caused by 
an inservice right eardrum rupture.  It is requested that the 
veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, service medical records show 
treatment for external otitis in June 1958, an April 1967 
examination report noted a history of a right running ear as 
a child with no sequela, and the May 1968 separation 
examination report noted a history of running ears in 1956 
with no sequela.  However, service medical records were 
negative for complaints, diagnoses, and/or treatment related 
to a ruptured right eardrum.  

Likewise, reserve component medical records, including 
examinations dated in December 1979, April 1981, January 
1982, January 1983, January 1985, and December 1988, were 
negative for complaints, diagnoses, and/or treatment related 
to a ruptured right eardrum.

Postservice, medical records, including the October 2004 VA 
ear disease examination held for the express purpose of 
diagnosing a disability, are negative for a diagnosis of a 
chronic disease process due to the alleged inservice ruptured 
right eardrum.  In fact, the October 2004 VA examiner 
specifically opined that the veteran had "no evidence[,] 
objectively [and] clinically[,] of any residual."  This 
opinion is not contradicted by any other medical opinion of 
record.  Evans. 

The application of 38 C.F.R. § 3.303 has, as an explicit 
condition, a need for showing that the veteran has a current 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Accordingly, because the veteran does not have current 
residuals from the alleged inservice ruptured right eardrum, 
the claim of entitlement to service connection for that 
disorder is legally insufficient under 38 C.F.R. § 3.303 and 
it must be denied.  

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), VA notified the 
veteran that establishing entitlement to service connection 
for a disability requires, among other things, a current 
disability.  This claim is denied because the veteran does 
not meet the statutory threshold for entitlement to service 
connection i.e., a current disability.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Therefore, because the decision is 
mandated by the veteran's failure to meet a basic 
prerequisite for service connection, the Board is entitled to 
go forward with adjudication of the claim regardless of 
whether or not VA provided adequate notice and assistance as 
required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  Further 
discussion of the VCAA is not required. 

The Higher Evaluation Claims

The VCAA

Given the discussion below, the Board's VCAA analysis is 
limited to the claim for a higher evaluation for residuals of 
a low back disorder from June 10, 2002, to September 22, 
2002.

In this regard, under 38 U.S.C.A. § 5102 VA first has a duty 
to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability; 
the degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2002, prior to 
the appealed from rating decision, fulfills the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Thereafter, the claim was 
readjudicated in the November 2004 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal is harmless because the preponderance of 
the evidence is against the appellant's claim, and any 
questions as to the appropriate disability rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
veteran has been afforded several VA examinations and all of 
his records have been obtained from the Columbia VA Medical 
Center, Douglas Cunningham, DPM, Kenneth H. Mincey, M.D., 
Abraha Areephanthu, M.D., of The Medical Group, "Pee Dee 
Orthopaedic (sic) Associates," Thomas Hokanson, M.D., of 
McLeod Family Medicine, Dr. Stuart Greenberg, Dr. Terence 
Hassler, and Dr. Steven D. McKay of the Accident and Injury 
Clinic as well as his records from the Social Security 
Administration.  There is no pertinent evidence which is not 
currently part of the claims files.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.  

The Claims

The veteran contends that his service-connected residuals of 
a low back injury are manifested by increased adverse 
symptomatology that warrants higher evaluations.  It is 
requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

The November 2002 rating decision granted service connection 
for residuals of a low back injury and rated it as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(lumbosacral strain), effective from June 10, 2002.  The 
subsequent August 2003 statement of the case conceded that 
the low back disorder was also ratable as intervertebral disc 
syndrome under then 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including 
intervertebral disc syndrome under Diagnostic Code 5293.  The 
new criteria for rating intervertebral disc syndrome became 
effective September 23, 2002.  Additional regulatory changes 
for rating all other back disorders became effective 
September 26, 2003, but these did not change the way 
intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  69 Fed. Reg. 
32449 (June 10, 2004) corrected a clerical error in the 
Federal Register publication of August 27, 2003.  

One of the most notable of the changes to the criteria for 
rating intervertebral disc syndrome is that under the 
criteria that became effective September 23, 2002, a veteran 
is entitled to separate compensable ratings for adverse 
neurological symptomatology caused by his service connected 
intervertebral disc syndrome.  38 C.F.R. § 4.71a-18, Note 1.  

Accordingly, because the record shows that the veteran's 
service connected residuals of a low back injury includes 
radiculopathy into the lower extremities, the Board's 
analysis must also include consideration of whether the 
claimant is entitled to separate compensable ratings for this 
radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

As to entitlement to an increased rating for residuals of a 
low back injury, given the change in law, VA may only apply 
the old rating criteria for an intervertebral disc syndrome 
prior to September 23, 2002, and it may only consider the new 
rating criteria when rating an intervertebral disc syndrome 
for the term beginning on September 23, 2002.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Likewise, only the 
old rating criteria applies for evaluating all other back 
disorders for the period prior to September 26, 2003, and 
only the new rating criteria applies for evaluating all other 
back disorders for the period beginning September 26, 2003.  
Id.

However, for reasons that will be more fully explained in the 
below Remand, the Board's discussion will be limited to 
consideration of the veteran's residuals of a low back injury 
under the criteria for an intervertebral disc syndrome from 
June 10, 2002, to September 22, 2002, and consideration of 
the veteran's residuals of a low back injury under the 
criteria for radiculopathy of the right and left lower 
extremities since September 23, 2002.

The Low Back Disorder from June 10, 2002, to September 22, 
2002

Prior to September 23, 2002, the veteran was only entitled to 
a 60 percent rating if the intervertebral disc syndrome was 
manifested by "pronounced" symptoms which was defined as 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In this regard, treatment records from McLeod Family 
Medicine, dated in January and May 2002, shows the veteran's 
complaints of left foot numbness diagnosed as lumbosacral 
spine degenerative disc disease with left radiculopathy.  

Likewise, the January 2002 examination conducted by Dr. McKay 
revealed L3 and L4 nerve root involvement causing 
hypoesthesia over the middle anterior thigh and inner knee as 
well as over the lateral thigh and front and medial side of 
the leg including the great toe.  Goldthwaite's sign was 
present.  X-rays showed arthritis.  The diagnosis was post-
traumatic lumbar sprain/strain with associated low back pain 
and sciatica.

Similarly, a May 2002 examination of the lower extremities 
conducted by Dr. Hassler revealed numbness down the left 
foot, decreased sensation in the L5-S1 distribution, 
decreased motor function bilaterally, and absent Achilles 
tendon reflexes bilaterally.  The diagnosis was S1 
radiculopathy on the left greater than on the right with 
corresponding motor weakness, deep tendon reflex loss, and 
some sensory changes.  A June 2002 follow-up record noted 
that the veteran had significantly improved with treatment. 

The medical records generated during this time record 
complaints and/or treatment for low back pain, along with 
reduced motion, radiating pain to the lower extremities, 
decreased sensation, and los of deep tendon reflexes.  
However, VA examiners did not find muscle spasms or more than 
minimal weakness.  Given these facts, the Board finds that 
the veteran's objectively demonstrable adverse symptomatology 
did not equate to persistent symptoms with little 
intermittent relief for the period prior to September 23, 
2002.  

Therefore, even when considering functional limitations due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45, the veteran's functional losses did not equate to more 
than the disability contemplated by the 40 percent rating 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to VA as well as the claimant's statements to his 
VA examiners.  In this regard, lay witnesses can testify as 
to the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay statements as to the diagnosis of a current 
disability and the severity of his disabilities are not 
probative because lay persons are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, except to the extent indicated the 
preponderance of the evidence is against the veteran's 
claims.  Hence, the doctrine is otherwise not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lower Extremity Radiculopathy since September 23, 2002

As to the radiculopathy, 38 C.F.R. § 4.124a, Diagnostic 
Code 8520, provides a 10 percent rating if there is objective 
medical evidence of mild incomplete paralysis of the sciatic 
nerve.  

With the above criteria in mind, at the March 2003 VA 
examination the veteran had radiculopathy, mild dorsiflxion 
weakness in the left lower extremity, and negative straight 
leg raising bilaterally. 

In addition, July 2003 treatment records from Pee Dee 
Orthopaedic Associates, including a magnetic resonance 
imaging evaluation (MRI), a December 2003 treatment record 
from Dr. Mincey, February and August 2004 treatment records 
from Dr. Cunningham, and an August 2004 letter from Dr. 
Hokanson also show the veteran's complaints, diagnoses, and 
treatment for low back pain with radiculopathy.

In a February 2004 examination conducted by Dr. Cunningham, 
the veteran had decreased vibratory sensation and light touch 
sensation in the L5-L4 dermatomes.  In the subsequent August 
2004 examination, the veteran had decreased vibratory 
sensation, pin prick, and light touch sensation in the L5-S2 
dermatomes.

At the subsequent September 2004 VA spinal examination, 
straight leg raising signs and Achilles reflexes were absent 
bilaterally.  Moreover, the veteran had distal sensory loss 
in "glove-and-stocking" type compatible with peripheral 
neuropathy.  

The September 2004 VA peripheral neuropathy examiner 
thereafter reported that the right lower extremity had 
diminished touch sensation in the entire foot and diminished 
vibratory sensation in the mid metatarsal region.  
Examination of the left lower extremity revealed decreased 
strength (4/5), diminished touch and pinprick sensation, and 
absent ankle tendon reflex.  It was opined that the veteran 
had very mild predominantly sensory neuropathy involving the 
medical and lateral plantar nerves in both feet as well as 
left L5 radiculopathy.

Given the above, the Board concludes that there is objective 
medical evidence of at least mild incomplete paralysis of the 
sciatic nerve in the right and left lower extremities.  
Therefore, the claimant meets the criteria for separate 10 
percent schedular ratings for each extremity effective from 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.71a, 4.124a (2005).  

As to whether VA complied with the VCAA and whether the 
veteran is entitled to higher evaluations for this time 
period, these questions are deferred pending the development 
ordered below.


ORDER

Service connection for a chronic disease process as a 
residual of a ruptured right eardrum is denied.

From June 10, 2002, to September 22, 2002, entitlement to 
higher evaluations for residuals of a low back injury is 
denied.

Effective September 23, 2002, a separate 10 percent schedular 
rating for right lower extremity radiculopathy is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 

Effective September 23, 2002, a separate 10 percent schedular 
rating for left lower extremity radiculopathy is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 


REMAND

As to what evaluation is warranted for residuals of a low 
back injury since September 23, 2002, entitlement to ratings 
in excess of 10 percent for right and left lower extremity 
radiculopathy since September 23, 2002, and entitlement to a 
TDIU, a remand is required because a contemporaneous 
orthopedic and neurological examinations are needed, VA has 
yet to obtain needed medical opinion evidence as to the 
affect his service connected disabilities has on his 
employability, and the claimant has yet to be provided 
adequate VCAA notice regarding his radiculopathy.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); Bernard, 4 Vet. App. 384, 
393; 38 U.S.C.A. § 5103A(b), (d) (West 2002); 38 C.F.R. 
§§ 3.159, 19.9, 19.31 (2005).

On remand, VA should also attempt to obtain and associate 
with the record the MRI report that March 2003 VA examiner 
said he would obtain from a VA radiologist which is not found 
in the claims files.  38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish higher disability ratings as 
well as a TDIU and the effective date for 
the remaining claims on appeal, as 
outlined by the Court in Dingess.  The 
corrective notice should, among other 
things, invite the veteran to submit any 
additional evidence or argument he has in 
his possession that may further his 
claim.

2.  VA should attempt to obtain and 
associate with the record the MRI report 
the March 2003 VA examiner said he would 
obtain from a VA radiologist which is not 
found in the claims files.  If the record 
is not available, or if the search for 
the record yields negative results, that 
fact should clearly be documented in the 
claims files.  The veteran is to be 
notified in writing.

3.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded orthopedic and 
neurological examinations.  The claims 
folders are to be provided to the 
physicians for review in conjunction with 
the examinations.  All indicated tests 
and studies deemed appropriate by the 
examiners, including electromyography and 
nerve conduction studies, must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the latest 
AMIE worksheet for rating low back 
disorders including intervertebral disc 
syndrome and radiculopathy of the sciatic 
nerve, the examiners are to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of any low back disorder as well 
as any right and left lower extremity 
radiculopathy.  

As to what evaluation is warranted for 
residuals of a low back injury since 
September 23, 2002, in addition to any 
other information required by the AMIE 
worksheet, the orthopedic examiner should 
provide an opinion as to whether the 
veteran has unfavorable ankylosis of the 
entire thoracolumbar spine or unfavorable 
ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.

As to entitlement to ratings in excess of 
10 percent for right and left lower 
extremity radiculopathy since 
September 23, 2002, in addition to any 
other information required by the AMIE 
worksheet, the neurological examiner 
should provide an opinion as to whether 
radiculopathy in each lower extremity is 
best characterized as incomplete and 
mild, moderate, moderately severe, or 
severe with marked muscle atrophy or 
complete.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

As to the TDIU claim, the examiners 
should provide a consensus opinion as to 
the degree each of the veteran's service 
connected orthopedic and neurological 
disabilities impairs his ability to 
obtain and maintain employment.  In 
providing the opinion, the examiners 
should comment on the diagnoses of 
unemployability made by Dr. Mincey in 
December 2002 and December 2003, Dr. 
Areephanthu in December 2003, and Dr. 
Hokanson in August 2004.

4.  The RO should review the medical 
examinations to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If either is deficient 
in any manner, the RO must implement 
corrective procedures at once.  

5.  The RO should notify the veteran of 
the laws and regulations governing claims 
for higher evaluations for radiculopathy 
as well as notice of the evidence already 
found in the claims files that is 
relevant to the claims.  38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159.  

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. § 3.159.  Any relevant notices 
should also be in compliance with the 
Court's holding in Dingess. 

7.  Thereafter, the RO must address the 
veteran's claims for a rating in excess 
of 40 percent for residuals of a low back 
injury since September 23, 2002, ratings 
in excess of 10 percent for radiculopathy 
of the right and left lower extremity 
since September 23, 2002, and for a TDIU.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  In light of the private 
physician opinions that the veteran is 
unable to work, possibly due to service 
connected low back disorder, the RO's 
adjudication should also include 
consideration of whether the claim should 
be referred to the Director of 
Compensation and Pension for extra-
scheduler considerations under 38 C.F.R. 
§ 3.321 (2005).  If any of the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received 
including that filed directly with the 
Board, and any evidence not received, and 
all applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


